NOTE: This order is nonprecedential.


   Wniteb ~tate~ QCourt of §ppeaI~
       for tbe jfeberaI QCircuit

                CHARLES G. JOHNSON,
                     Petitioner,

                             v.
        UNITED STATES POSTAL SERVICE,
                  Respondent.


                        2011-3130


   Petition for review of the Merit Systems Protection
Board in case no. DE0353100501-I-1.


                      ON MOTION


                        ORDER

    The United States Postal Service moves for a lO-day
extension of time, until July 18, 2011, to file its informal
response brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
JOHNSON v. USPS                                           2

      The motion is granted.

                                FOR THE COURT


   JUt. 19 2011                  /s/ Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Lartease M. Tiffith, Esq.                 FILED
    Charles G. Johnson               U.S. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT
s21
                                          JUl 19 lOll
                                           JANHDRBALV
                                              ClERK